             Case 1:18-cr-00840-VEC Document 164 Filed 06/16/20 Page 1 of 2

                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC #:
 ------------------------------------------------------------      X        DATE FILED: 6/16/2020
 UNITED STATES OF AMERICA,                                         :
                                                                   :
                   -against-                                       :          18-CR-840 (VEC)
                                                                   :
    JONATHAN SANTIAGO,                                             :                ORDER
                                                                   :
                                             Defendant.            :
    ------------------------------------------------------------   X


VALERIE CAPRONI, United States District Judge:

           WHEREAS on May 7, 2020, Mr. Santiago moved for compassionate release pursuant to

18 U.S.C. § 3582(c) (Dkt. 156); and

           WHEREAS on May 14, 2020, the Government opposed Defendant’s motion;

           IT IS HEREBY ORDERED that Mr. Santiago’s motion for compassionate release is

DENIED. He fails to demonstrate “extraordinary and compelling reasons” to reduce his

sentence. 18 U.S.C. § 3582(c)(1)(A)(i). 1 Mr. Santiago argues that he should be released because

he is at increased risk from COVID-19 due to his asthma. But Mr. Santiago is only 41 years old

and has presented no evidence that his asthma is moderate or severe. He reported to the Bureau

of Prisons (“BOP”) that he last had an asthma attack two years ago and had never been

hospitalized. Although he now reports in his motion papers that he was hospitalized once, there

is no evidence of that hospitalization or when it occurred. BOP has prescribed Albuterol on an

as-needed basis, which suggests he has mild asthma. Likewise, the hearsay evidence from Mr.

Santiago’s girlfriend that he used a nebulizer nightly leading up to his incarceration is not



1
        Mr. Santiago moved in the alternative for an order that he serve the balance of his sentence in home
confinement. The district court has no power to order that the balance of a sentence be served on home
confinement; the Bureau of Prisons could do so, but the sentencing court cannot. See United States v. Stahl, No. 18-
CR-694, 2020 WL 1819986, at *1 (S.D.N.Y. 2020).
           Case 1:18-cr-00840-VEC Document 164 Filed 06/16/20 Page 2 of 2



indicative of moderate or severe asthma. MDC is executing a reasonable plan to reduce the risk

of a COVID-19 infection, 2 and releasing Mr. Santiago does not erase those risks. 3

         Even if Mr. Santiago had presented “extraordinary and compelling reasons” for a

reduction in his sentence, the section 3553(a) factors would counsel against release. Mr.

Santiago’s 48-month sentence was already well below the guideline range of 57 to 71 months.

He also has a very substantial criminal history. The Court would not be warranted in reducing an

already lenient sentence.

         IT IS FURTHER ORDERED that the Government must file its May 14, 2020, letter

opposing Mr. Santiago’s motion on ECF with redactions as necessary to protect sensitive

medical information. The Government must also file Exhibit C to its letter on ECF.

         The Clerk of Court is respectfully directed to close docket entry 156.



SO ORDERED.
                                                                  _________________________________
Date: June 16, 2020                                                     VALERIE CAPRONI
      New York, NY                                                   United States District Judge




2
          Mr. Santiago’s motion was filed on May 7, 2020, at a time when there was substantial uncertainty how well
the Bureau of Prisons would be able to manage the COVID-19 pandemic. While certain facilities have had
distressingly high infection and death rates, the MDC in Brooklyn, in which Mr. Santiago is being held, has not.
While reported infection rates are undoubtedly currently lower than actual rates due to limited testing, only one
inmate has been hospitalized and none has died from COVID-19 as of June 9, 2020. Chunn v. Edge, No. 20-CV-
1590, 2020 WL 3055669, at *1 (E.D.N.Y. June 9, 2020). While BOP could no doubt improve its processes and
procedures, it has done a remarkably good job so far in managing an unprecedented health crisis.
3
          The Court is sorry for Mr. Santiago’s losses and feels for the grief expressed in his personal letter received
June 11, 2020. Those losses, however, do not justify a sentence reduction under the statute. The Court also
encourages Mr. Santiago to continue his efforts to take advantage of drug programs and, as urged at sentencing, to
learn a trade to help him avoid repeating his criminal history. Based on his letter he appears to believe that the
RDAP program will not be available to him. Although he is unlikely to benefit from the one-year reduction in
sentence for inmates who successfully complete the program, it is the Court’s hope that he will be eligible and will
take advantage of it once he has been moved to his designated facility.


                                                         2 of 2
